Citation Nr: 0903427	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  00-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling for 
instability, and 10 percent disabling for arthritis with 
limitation of motion.

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, mother, and friend


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1983 to 
December 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for a low back 
disability as secondary to service-connected knee 
disabilities, denied an increase in a 10 percent rating for a 
service-connected right knee disability, and awarded 
separate, noncompensable service connection for degenerative 
arthritis in the right knee.

A March 2002 Board decision denied secondary service 
connection for a low back disability, and granted an 
increased rating for the veteran's right knee disability, 
insofar as the Board held that the right knee disability was 
to be rated 10 percent for instability and 10 percent for 
arthritis with limitation of motion.  The veteran appealed 
the March 2002 decision to the United States Court of Appeals 
for Veterans Claims.  Pursuant to a Joint Motion for Remand, 
in a March 2003 Order, the Court vacated the decision denying 
an increased rating and secondary service connection and 
remanded the claims to the Board for readjudication in 
accordance with the Joint Motion.  In October 2003 and June 
2005, the Board remanded the claims for additional 
examinations and readjudication.  In April 2006, the veteran 
testified before the Board at a hearing held via 
videoconference from the RO.

In a June 2006 decision, the Board denied the veteran's claim 
for an increased rating for his right knee disability.  The 
veteran appealed that decision to the Court.  Pursuant to a 
Joint Motion to Vacate and Remand, the Court, in an April 
2007 Order, vacated the June 2006 decision and remanded the 
appeal to the Board.  In a September 2008 decision, the RO 
granted service connection and a 10 percent disability rating 
for the veteran's low back disability.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claim and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

The veteran contends that his right knee disability is more 
severe than the current ratings reflect.  Specifically, he 
asserts that he experiences increased pain, fatigue, and 
additional functional limitation due to pain on repetitive 
motion and with flareups.

The veteran underwent a VA joints examination in August 2004.  
However, the examiner did not specifically address functional 
limitation of the veteran's right knee due to pain on 
repetitive motion and with flareups.  Accordingly, in 
September 2007, the Board remanded the claim for another VA 
examination and requested that the examiner specifically 
address functional limitation of the right knee due to pain 
on repetitive motion and with flare-ups.  Pursuant to that 
remand, the veteran underwent a VA joints examination in 
January 2008.  However, the examiner again failed to address 
functional limitation of the right knee due to pain on 
repetitive motion and with flare-ups.  A remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Since neither the August 2004 nor January 2008 VA examiners 
addressed functional limitation of the veteran's right knee 
due to pain on repetitive motion and with flare-ups, a new 
examination is necessary to comply with the September 2007 
remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine 
the current nature and severity of the 
veteran's service-connected right knee 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should provide 
findings regarding the veteran's ranges of 
motion and stability of the right knee.  
The examiner should also specifically 
address the presence or absence of pain 
and fatigue, as well as functional 
impairment, particularly on repetitive 
motion or with flare-ups and should also 
state whether there is any additional loss 
of function due to fatigability, weakened 
motion, incoordination, excess motion, or 
pain on movement.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

